Haskell, J.
Deport. Writ of entry and trespass guare clausum. Plea, the general issue, in both cases. The declaration in the writ of entry admits defendant’s possession, and nul disseisin is a good defense to the action, until the plaintiff shows that the possession is rightfully his. This he attempts to do by showing legal title in himself. He reads in evidence several warranty deeds to himself that show him to be the legal owner of all the land demanded, at least on January 18, 1893, prior to the date of his writ in September following; *184^so that, unless the defendant shows an earlier title in himself, the plaintiff must prevail.
Defendant reads in evidence a warranty deed from the plaintiff to the defendant and his son of a part of the demanded premises, and contends that it conveys the whole of the same; but the contention is not sound. The description is by metes and bounds : " Commencing on the east line of the road leading from Skowhegan to Madison Mills, at the southwest corner of land of Alvin Smith [a point admitted], thence east on said Smith’s south line and south line of N. Blanchard to the southeast corner of said Blanchard’s land [a point not in dispute], thence south to Charles Baker’s north line [a point not in dispute], thence west,” &c., to the place of beginning. It is contended that the call, " thence south to Charles Baker’s north line,” means southeast to Baker’s northeast corner, thereby including a small triangle of land, here in dispute. The description is plain, unambiguous, by courses and to monuments. Baker’s north line is a monument. The course running to it is specific, south. The point in Baker’s north line is made certain by the course that reaches it. Now south means south, not southeast nor southwest wdien other calls in the deed do not control, to make it so. Foster v. Foss, 77 Maine, 279.
But it is said that there is a caveat clause at the end of the description : " Meaning to convey the north half of Dean Reed farm, so-called, as situated on the east side of said road, containing thirty-five acres, more or less, and being the same premises conveyed to me by Webster Reed,” &c. Now that deed refers for description to a deed' from one Palmer. That deed says : " Easterly to land of Sheldon Reed [the plaintiff], thence northerly and westerly by land of Sheldon Reed to land of Quincy Blanchard,” the point where the disputed line begins to run south. The easterly line in that deed is uncertain. It is described, northerly and westerly, not northwest, but two courses by land of plaintiff; so the fair inference is that the plaintiff, in his grant to the defendant, meant to make a straight line on the east end of the lot, that may have been uncertain, as the evidence shows that a crooked brush fence once existed on *185it, or near it. He meant to convey, a perfectly shaped rectangular lot, and did so in terms. The words, " Meaning to convey the north half of Dean Need farm,” standing alone, cannot enlarge the specific grant. Brown v. Heard, 85 Maine, 294. Taken in connection with the context, they show no intention to have done so.
Plaintiff’s declarations at the time he gave the deed, which are denied, cannot affect the result. Stubbs v. Pratt, 85 Maine, 429; Ames v. Hilton, 70 Maine, 36.
But defendant reads in evidence a quitclaim deed from plaintiff’s grantor, dated in 1881, claimed to cover the locus in dispute. Suppose it does. Plaintiff’s grantor had previously conveyed the same to plaintiff in 1875 by warranty deed, recorded in 1893, and defendant’s quitclaim therefore passed no title to him, for the grantor had none to part with; and the fact that plaintiff’s deed was not recorded makes no difference. Had defendant’s deed been a warranty, it would have been otherwise. Walker v. Lincoln, 45 Maine, 67; Coe v. Persons Unknown, 43 Maine, 432; Johnson v. Merithew, 80 Maine, 114.

Judgment for plaintiff, in the writ of entry, for the triangular lot in dispute ; and for one dollar damages in the action of trespass.